ORDER
PER CURIAM.
In this dissolution of marriage proceeding of Pamela Grammer (Mother) and Brian Grammer (Father), Mother appeals the judgment granting joint legal and joint physical custody of the parties’ four children to Mother and Father. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment is supported by substantial evidence, it is not against the weight of the evidence, and it does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no prece-dential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).